MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
                                                                          FILED
the defense of res judicata, collateral                             Feb 28 2018, 11:57 am

estoppel, or the law of the case.                                         CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Paul M. Blanton                                          Curtis T. Hill, Jr.
Blanton & Pierce, LLC                                    Attorney General of Indiana
Paoli, Indiana
                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joseph Angelo Biondi,                                    February 28, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         59A04-1710-CR-2485
        v.                                               Appeal from the Orange Superior
                                                         Court
State of Indiana,                                        The Honorable R. Michael Cloud,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         59D01-1605-F6-566



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 59A04-1710-CR-2485 | February 28, 2018      Page 1 of 8
                                          Case Summary
[1]   After pleading guilty to Level 6 felony voyeurism, Appellant-Defendant Joseph

      Angelo Biondi was sentenced to a two-year term of incarceration. Biondi

      challenges his sentence on appeal, arguing that it is inappropriate because the

      trial court failed to consider certain proffered mitigating factors. We affirm.



                            Facts and Procedural History
[2]   On February 1, 2016, then-thirty-year-old Biondi was caught looking through a

      window into the bedroom of a seventeen-year-old girl. On May 18, 2016,

      Appellee-Plaintiff the State of Indiana (“the State”) charged Biondi with Level 6

      felony voyeurism. The State also indicated that it intended to seek an enhanced

      penalty due to the fact that Biondi had a prior voyeurism conviction.


[3]   On August 28, 2017, two days before his trial was scheduled to begin, Biondi

      entered into a plea agreement. Under the terms of this agreement, Biondi

      agreed to plead guilty to Level 6 felony voyeurism with a prior conviction and

      the State agreed that his sentence would be capped at two years. The trial court

      conducted a hearing on Biondi’s plea, after which it took the matter under

      advisement.


[4]   The trial court conducted a second hearing on the matter on October 2, 2017.

      During this hearing, the victim’s father testified that on the morning of

      February 1, 2016, he had stepped out on his front porch when he noticed

      Biondi looking through a window into his daughter’s bedroom. At the time, his

      Court of Appeals of Indiana | Memorandum Decision 59A04-1710-CR-2485 | February 28, 2018   Page 2 of 8
      daughter had “just got done taking a shower or bath” and was “preparing to go

      to school.” Tr. Vol. II, p. 47. When he yelled, Biondi “took off.” Tr. Vol. II,

      p. 48. The victim’s father indicated that the incident has had a significant

      impact on the victim. For instance, following the incident, the victim would

      not sleep in her bedroom for eight months. The victim felt embarrassed and

      ashamed. She was also concerned that Biondi had taken pictures of her as she

      was getting ready. Even as of the date of October 2, 2017 hearing, the victim

      remained afraid both of Biondi and to go out in the dark.


[5]   Paoli Police Officer Brandon Mesarosh testified that, on the date in question,

      police were able to collect a DNA sample from seminal fluid recovered from

      the window area outside the victim’s bedroom. It was subsequently determined

      that the DNA sample matched a previous DNA sample provided by Biondi.

      After obtaining an arrest and a search warrant, Officer Mesarosh arrested,

      interviewed, and collected a new DNA sample from Biondi. Biondi indicated

      that he “had no explanation of how” his seminal fluid would have gotten on the

      window outside the victim’s bedroom. Tr. Vol. II, p. 44. Testing revealed that

      the DNA sample taken from Biondi following his arrest matched the sample

      obtained from the victim’s home.


[6]   Following the presentation of evidence, the trial court accepted Biondi’s plea

      and entered a judgment of conviction against Biondi for Level 6 felony

      voyeurism. After considering the aggravating and mitigating factors presented

      by the parties, the trial court sentenced Biondi to a two-year term of

      incarceration.

      Court of Appeals of Indiana | Memorandum Decision 59A04-1710-CR-2485 | February 28, 2018   Page 3 of 8
                                 Discussion and Decision
[7]   While Biondi couches his argument on appeal as a single issue, review of

      Biondi’s appellate brief indicates that he is arguing both that the trial court

      abused its discretion in sentencing him and that his two-year sentence is

      inappropriate.


                                     I. Abuse of Discretion
[8]   Sentencing decisions rest within the sound discretion of the trial court and are

      reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868

      N.E.2d 482, 490 (Ind. 2007), modified on other grounds on reh’g, 875 N.E.2d 218

      (Ind. 2007). “An abuse of discretion occurs if the decision is clearly against the

      logic and effect of the facts and circumstances before the court, or the

      reasonable, probable, and actual deductions to be drawn therefrom.” Id.

      (quotation omitted). One way in which a trial court may abuse its discretion is

      omitting mitigating factors “that are clearly supported by the record and

      advanced for consideration.” Id. at 491.


                                       A. Mitigating Factors
[9]   Although a sentencing court must consider all evidence of mitigating factors

      offered by a defendant, the finding of mitigating factors rests within the court’s

      discretion. Henderson v. State, 769 N.E.2d 172, 179 (Ind. 2002). A trial court is

      neither required to find the presence of mitigating factors, Fugate v. State, 608

      N.E.2d 1370, 1374 (Ind. 1993), nor obligated to explain why it did not find a

      factor to be significantly mitigating. Sherwood v. State, 749 N.E.2d 36, 38 (Ind.

      Court of Appeals of Indiana | Memorandum Decision 59A04-1710-CR-2485 | February 28, 2018   Page 4 of 8
       2001). “A court does not err in failing to find mitigation when a mitigation

       claim is highly disputable in nature, weight, or significance.” Henderson, 769

       N.E.2d at 179 (internal quotations omitted). Furthermore, an allegation that

       the trial court failed to find a mitigating factor requires the defendant to

       establish that the mitigating evidence is both significant and clearly supported

       by the record. Carter v. State, 711 N.E.2d 835, 838 (Ind. 1999).


[10]   Biondi argues that the trial court abused its discretion by ignoring the following

       mitigating factors: (1) the undue hardship incarceration will have on his family,

       specifically his mother; (2) his status as one who is a low-risk to reoffend; (3) his

       efforts to rehabilitate himself by seeking treatment; (4) that he had led a law-

       abiding life in the years preceding this incident; and (5) that he has previously

       responded well to probation. Review of the record, however, demonstrates that

       the trial court did not ignore these factors, rather that it specifically did not find

       them to be worthy of mitigating weight. This is evidenced by the trial court’s

       sentencing order which stated the following:


               Although the defendant has urged the Court to find several
               additional mitigating circumstances herein, the Court declines to
               do so because the evidence indicates that the defendant is not
               unlikely to commit another crime, that the defendant did not lead
               a law abiding life for a substantial period before commission of
               this crime, that the defendant is not likely to respond
               affirmatively to probation or short-term imprisonment, that the
               crime herein was not the result of circumstances unlikely to
               reoccur, that despite the defendant’s offer to make restitution to
               the victim herein there is no restitution to be made, and that
               imprisonment of the defendant will not result in undue hardship


       Court of Appeals of Indiana | Memorandum Decision 59A04-1710-CR-2485 | February 28, 2018   Page 5 of 8
               to the defendant or the defendant’s dependents (the dependent
               has no children or spouse to support, and is unemployed).


       Appellant’s App. Vol. II–Confidential, p. 6.


[11]   We agree with the trial court’s determination that the proffered mitigating

       factors were not clearly supported by the record. Biondi’s criminal history

       includes multiple prior convictions for voyeurism, the crime at issue in this

       case. Since 2009, Biondi has been convicted of three separate counts of

       voyeurism, with each count having a different victim. Biondi’s claim that he

       wishes to refrain from such behavior in the future does not convince us that it is

       likely that he will do so. In addition, while Biondi has previously completed

       terms of probation and short-term incarceration, these prior attempts at

       rehabilitation were unsuccessful as they did not convince Biondi to refrain from

       engaging in future criminal behavior. Biondi’s prior behavior does not support

       his claim that he is unlikely to engage in criminal history in the future. Further,

       while Biondi may assist his mother and step-father while residing in their home,

       the record does not suggest that Biondi’s assistance, while convenient, is

       required. Because the above-stated factors are not clearly supported by the

       record, we conclude that the trial court did not abuse its discretion in failing to

       find these factors to be mitigating when sentencing Biondi.


                              II. Appropriateness of Sentence
[12]   Indiana Appellate Rule 7(B) provides that “The Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the


       Court of Appeals of Indiana | Memorandum Decision 59A04-1710-CR-2485 | February 28, 2018   Page 6 of 8
       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” In analyzing such claims, we “‘concentrate

       less on comparing the facts of [the case at issue] to others, whether real or

       hypothetical, and more on focusing on the nature, extent, and depravity of the

       offense for which the defendant is being sentenced, and what it reveals about

       the defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App.

       2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans.

       denied). “The appropriate question is not whether another sentence is more

       appropriate; rather, the question is whether the sentence imposed is

       inappropriate.” Williams v. State, 997 N.E.2d 1154, 1165 (Ind. Ct. App. 2013)

       (citing Fonner v. State, 876 N.E.2d 340, 344 (Ind. Ct. App. 2007)). The

       defendant bears the burden of persuading us that his sentence is inappropriate.

       Id.


[13]   As for the nature of Biondi’s crime, the record reflects that Biondi looked

       through a window into the bedroom of a seventeen-year-old girl as she was

       getting ready for school. One may reasonably infer from the record that Biondi

       masturbated while looking into the victim’s bedroom. Further, as the trial court

       found, the victim has suffered significant mental anguish as a result of the

       offense.


[14]   The evidence relating to Biondi’s character as outlined earlier, is not favorable.

       Since 2009, Biondi has been convicted of voyeurism on three separate occasions

       and has victimized three different individuals. Biondi has failed to reform his

       behavior despite previous attempts at leniency and rehabilitation by the trial

       Court of Appeals of Indiana | Memorandum Decision 59A04-1710-CR-2485 | February 28, 2018   Page 7 of 8
       courts handling his prior criminal cases. Further, the trial court sentenced

       Biondi in accordance with the terms of his plea agreement, which capped his

       sentence at a period of incarceration less than that permitted by statute. 1 For

       the above-stated reasons, we conclude that Biondi’s sentence is not

       inappropriate.


[15]   The judgment of the trial court is affirmed.


       Robb, J., and Crone, J., concur.




       1
           The maximum sentence for a Level 6 felony is two and one-half years. See Ind. Code § 35-50-2-7(b).


       Court of Appeals of Indiana | Memorandum Decision 59A04-1710-CR-2485 | February 28, 2018          Page 8 of 8